Citation Nr: 1137070	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1960 to September 1967.  He died on April [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran died at his home on April [redacted], 2009, due to dual primary lung cancers (small cell lung cancer and squamous cell lung cancer) with extensive stage widely metastatic small cell lung cancer.

2.  At the time of the Veteran's death, he was not in receipt of VA pension or compensation.

3.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.  

4.  Service connection has not been established for the cause of the Veteran's death. 

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.
CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial allowance or plot or interment allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the appellant submitted an application for burial benefits in April 2009, the same month of the Veteran's death, and, therefore, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The record also reflects that the appellant bore the expenses associated with the Veteran's funeral and that she, therefore, has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(1)(ii).  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 ; 38 C.F.R. § 3.1600.  Where, as here, the Veteran's death is not service-connected, entitlement is based upon the following conditions: 

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or 
(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and 
(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or 
(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or 
(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, 
(i) That there is no next of kin or other person claiming the body of the deceased veteran, and 
(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and
(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(b); see also 38 U.S.C.A. § 2302(a). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4) ) for hospital care under the authority of 38 U.S.C.A. § 1703; or in a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or in a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  38 C.F.R. § 3.1600(c).  

If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a). 

When a veteran dies from nonservice-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  The regulatory provisions regarding entitlement to a plot or interment allowance were amended during the pendency of this appeal.  At the time the appellant's claim was filed, entitlement to a plot or interment allowance was subject to the following conditions: 

(i) The deceased veteran is eligible for burial in a national cemetery; 
(ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; 
(iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(f) (2007).  See also 38 U.S.C.A. § 2303. 

At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  Additionally, the Veteran did not have any pending claims for VA compensation or pension for which he would have been entitled to receive VA compensation or pension benefits at the time of his death.  

VA treatment records show that the Veteran was being treated at the VA Medical Center in Murfreesboro, Tennessee, on an outpatient basis for lung cancer.  He was first noted to have a lung nodule in the left lower lobe on CT thorax dated March 11, 2008.  CT scan on November 10, 2008, demonstrated that the left lower lobe nodule had increased in size, as well as showed a new left paratracheal mass and left hilar lymphadenopathy.  He underwent a fine needle aspiration of the left lower lobe nodule on December 18, 2008, which diagnosed this to be non-small cell lung cancer, favoring squamous cell histology.  Repeat imaging of the chest on March 18, 2009 revealed the left lower lobe nodule had again increased in size, as well as a new left upper lobe nodule, mediastinal lymphadenopathy, left hilar adenopathy, and encasement of the left pulmonary artery.  He underwent bronchoscopy on March 23, 2009, to evaluate the mediastinal disease.  This pathology was consistent with small cell lung cancer.  The records also show that the Veteran had a long history of tobacco use and a diagnosis of chronic obstructive pulmonary disease.  

The Veteran was seen in Primary Care on April 3, 2009, after the bronchoscopy.  The treatment note indicates that he was waiting to be seen in oncology because it was felt that he was not a surgical candidate for his lung cancer.  

The Veteran was initially seen in oncology on April 7, 2009.  After review of his history, the assessment was that he had dual primary lung cancers (small cell lung cancer and squamous cell lung cancer).  The primary concern was whether the small cell lung cancer was limited or extensive stage given his complaints of headaches and abdominal pain.  The diagnosis, prognosis, and treatment options were discussed with the Veteran and his wife.  It was decided to first complete staging with PET/CT and brain imaging and then plan to start chemotherapy the next week.

The Veteran was seen on April [redacted], 2009, in oncology for follow up to discuss the results of the diagnostic tests and his treatment options.  The assessment was that, in addition to the dual primary lung cancers, there was extensive stage widely metastatic small cell lung cancer in the bones and liver confirmed by PET/CT scan.  After rediscussing his diagnosis, prognosis and treatment options, the Veteran and his wife agreed that he was not interested in treatment with chemotherapy but would prefer treatment for quality of life measures.  The Veteran was interested in palliative care via home Hospice.  It is noted that the Veteran and his wife were aware that he had only days to weeks to live without treatment.  Consequently, it was determined that he would be treated symptomatically and was referred to Palliative Care for home hospice.  Palliative Care consult note that same day indicates that the Veteran was referred to a private Hospice provider.  An addendum to that note dated April [redacted], 2009, indicates that a call was received from the private Hospice provider, who reported they had admitted the Veteran on April [redacted], 2009.  A staff person reported that the Veteran died on April [redacted], 2009, and the hospice nurse was called by the Veteran's wife and was there to assist.  

Thus, the Board finds that the Veteran was not hospitalized by VA as defined by regulation at the time of his death.  The end of life VA treatment notes indicate that he was being treated by VA on an outpatient basis and was referred to a private Hospice provider at his request rather than receive treatment for his cancer.  It is also clear that he died at home. At the time of his death, he was not hospitalized at a VA facility or at a private facility under VA authority or contract and was not traveling under VA authority or contract. 38 C.F.R. §§ 3.1600(c) , 3.1605. 

Also, there is no indication in the record that the Veteran's body was held by a State, or political subdivision of a State, that no next of kin or other person claimed the body, and that there were insufficient available resources to cover burial and funeral expenses.  The appellant indicated on her application for burial benefits that the Veteran was buried at the family plot.  Clearly, he was not buried in a cemetery owned by a state or the Federal government.  Accordingly, a burial allowance is not warranted under 38 C.F.R. § 3.1600(b)(1)(2) or (3). 

The record shows, for reasons similar to those set out above, that the appellant is not entitled to a plot or interment allowance.  The requirements for eligibility for a burial allowance have not been met, and the Veteran was not buried in a state or national cemetery.  As noted above, the appellant did not indicate in her application for burial benefits that the Veteran was buried at a state owned-cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2) , 3.1604(d)(1)(ii)-(iv). 

Finally, there is no evidence that shows that the Veteran was separated from service for a disability incurred or aggravated in line of duty.  38 C.F.R. § 3.1600(f)(3) . 

As this discussion illustrates, the law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Board is sympathetic to the fact that the appellant believes that she is entitled to these benefits and that she believes that the Veteran's medical care by VA and the referred Hospice provider comply with the laws and regulations.  There is, however, no provision of law that allows for benefits in this case.  The law is clear as to the criteria for burial benefits.  The law essentially requires that a veteran die while inpatient at a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  Outpatient care is simply not contemplated by the laws and regulations governing the benefit sought, and the Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  38 U.S.C.A. § 7104(c) (West 2002). 

Given the foregoing, the claim for nonservice-connected burial benefits must be denied.  The evidence is not so evenly balanced as to raise doubt concerning any material issue. 38 U.S.C.A. § 5107(b) . 

In the present case, with regard to the Board's duties to notify and assist the appellant, the Board finds that VA was not required to comply with these provisions because, as discussed above, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance are required under the law.  VAOPGCPREC 5-2004 (June 23, 2004).  

ORDER

Entitlement to nonservice-connected burial benefits is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


